Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward' Reese appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2012) civil rights action for failure to exhaust his available administrative remedies. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Reese’s informal brief does not challenge the basis for the district court’s disposition, Reese has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.